PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
In re Application of
Pingyan Lei, et al.
Application No. 17/078,664
Filed:   October 23, 2020
Attorney Docket Number: 
44017337US02
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On January 18, 2022, a final Office action was mailed, setting a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. A Notice of Abandonment was mailed on July 25, 2022, wherein the examiner indicated that the subject application is abandoned because no response to the final Office had been received.

The application file

The record demonstrates that Request for Continued Examination under 37 CFR 1.114, fee, and submission responsive to the final Office action was filed on April 18, 2022, within the shortened statutory period for reply to the final Office action mailed on January 18, 2022.

Analysis and conclusion

The application should not be held abandoned in view of the Request for Continued Examination under 37 CFR 1.114, fee, and submission in reply to the final Office action.

In view of the foregoing, the holding of abandonment is WITHDRAWN, sua sponte. The Notice of Abandonment mailed on July 25, 2022, is vacated.

The application is referred to Technology Center Art Unit 1716 for further processing to include consideration of the Request for Continued Examination under 37 CFR 1.114, fee, and submission filed on April 18, 2022.
 


Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-1700.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET